Citation Nr: 1013937	
Decision Date: 04/13/10    Archive Date: 04/29/10

DOCKET NO.  08-17 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for hypertension as due 
to herbicide (Agent Orange) exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1970 to 
August 1973 and from June 1974 to June 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2008 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Fargo, North Dakota.

The issues of entitlement to service connection for bilateral 
hearing loss and tinnitus are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The competent evidence does not establish that the Veteran 
has hypertension that manifested during active military 
service or within one year of service; the evidence also does 
not show that any current hypertension is otherwise related 
to military service, to include as a result of exposure to an 
herbicide (Agent Orange).  


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by the 
Veteran's active military service, nor may it be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1110, 1112, 1131, 
1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2009).  






REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must (1) notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
(3) and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159 (2009).  

Review of the claims file reflects that a July 2007 letter 
satisfied VA's duty to notify requirements.  See generally 
Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  
Moreover, it was sent to the Veteran prior to the November 
2007 rating decision which denied service connection for 
hypertension.  Thus, the VCAA notice was timely.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

Turning to VA's duty to assist, the Board finds that VA has 
fulfilled its duty to assist the Veteran in making reasonable 
efforts to identify and obtain relevant records in support of 
the claim decided herein and providing a VA examination when 
necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c) (2009).  In this regard, the Veteran's service 
treatment records are associated with the claims folder, as 
well as all relevant VA and non-VA treatment records.  The 
Veteran has not identified any additional relevant, 
outstanding records that need to be obtained before deciding 
this claim.  

The Board acknowledges that a VA examination was not provided 
in conjunction with the Veteran's claim for service 
connection for hypertension.  However, after review of the 
claims file, the Board finds that the evidence of record does 
not warrant an examination and/or opinion because there is 
sufficient competent medical evidence to decide this claim.  
See 38 C.F.R. § 3.159(c)(4) (2009).  Furthermore, he has not 
presented any competent evidence that his currently diagnosed 
hypertension may be associated with an in-service event, 
injury or disease.  See McLendon v. Nicholson, 20 Vet. App. 
79 (2006) (VA has a duty to provide a VA examination when the 
record lacks evidence to decide the veteran's claim and there 
is evidence of (1) a current disability, (2) an in-service 
event, injury, or disease, and (3) some indication that the 
claimed disability may be associated with the established 
event, injury, or disease).  As discussed in more detail 
below, the Veteran's lay assertions that his hypertension is 
the result of exposure to Agent Orange while serving in 
Vietnam are not substantiated by any competent evidence of 
record.  Thus, inasmuch as the record does not contain 
evidence sufficient to meet the third element of McLendon, 
the VA is not required to provide him with a VA examination 
in conjunction with his claim.

Under the circumstances of this case, "the record has been 
fully developed," and it is difficult to discern what 
additional guidance VA could have provided to the appellant 
regarding what further evidence he should submit to 
substantiate his claims.  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.  

Analysis

As noted above, the Veteran contends that he is entitled to 
service connection for hypertension on the basis that such 
disease is related to exposure to herbicides during service.  
Furthermore, he asserts that service connection is warranted 
on a presumptive basis for this disease.  See VA Form 9 
received in May 2008.  

VA law and regulations provide that certain diseases shall be 
service-connected for veterans who had active military 
service in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to an herbicide agent during that 
service.  38 U.S.C.A. § 1116 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.307(a)(6), 3.309(e), 3.313(a) (2009).  The 
Veteran's service personnel records reflect that he served in 
Vietnam from April 1971 to January 1972; thus, exposure to an 
herbicide agent is presumed.  See id.  However, hypertension 
is not currently listed as a disease for which service 
connection shall be presumed as due to herbicide exposure.  
38 C.F.R. § 3.309(e).  

The Secretary of VA recently proposed to amend the diseases 
listed at 38 C.F.R. § 3.309(e) to include ischemic heart 
disease as newly published scientific evidence by the 
National Academy of Sciences suggests there is "limited or 
suggestive evidence" of a relationship between such disease 
and herbicide exposure.  See 75 Fed. Reg. 14391-14401 (Mar. 
25, 2010).  The Veteran appears to be asserting that 
hypertension is a type of ischemic heart disease.  See Letter 
from Accredited Representative dated January 3, 2008.  Under 
the circumstances, he requests that the VA defer a decision 
on his claim until the final rule is published establishing 
presumptive service connection for ischemic heart disease.  
However, comments associated with the Secretary's proposed 
rule explicitly state that the term "ischemic heart 
disease" refers "only to heart disease ...[and]... does not 
include hypertension."  Id. at 14,393.  Thus, the Board 
finds that there is no reason to delay this claim.  Moreover, 
absent any indication that the Secretary has added 
hypertension to the list of presumptive diseases, service 
connection may not be granted solely based on the Veteran's 
service in Vietnam and presumed exposure to Agent Orange.  

The Board's inquiry, however, does not end here.  In this 
regard, the United States Court of Appeals for the Federal 
Circuit, in Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. 
Cir.1994), held that when a veteran is found not to be 
entitled to a regulatory presumption of service connection 
for a given disability the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis.  

Generally, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2009).  That an injury occurred in service alone is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Finally, certain chronic disabilities, 
such as hypertension, are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).

In the present case, the Veteran's service treatment records 
are silent for any complaints, diagnosis, or treatment for 
high blood pressure.  Additionally, none of the Veteran's 
blood pressure readings throughout both periods of active 
duty service reflect findings commensurate with hypertension 
that is manifest to a compensable degree.  See 38 C.F.R. 
§ 4.104, Diagnostic Code 7101 (2009).  The first competent 
evidence of a diagnosis of hypertension is the Veteran's VA 
treatment records dated more than twenty years following 
separation from active duty service.  See VA Primary Care 
Note dated in October 2005.  

The Board acknowledges that the Veteran's accredited 
representative has asserted that the Veteran has expressed a 
belief that his hypertension began during service.  See 
Appellant's Brief dated in April 2010.  However, the Board 
observes that the Veteran himself has never indicated that 
this disease manifested during service.  Rather, it has been 
his contention throughout this appeal that hypertension 
developed as a result of exposure to Agent Orange while 
serving in Vietnam.  Regardless, the Veteran, as a lay 
person, is not competent to state that he developed 
hypertension during service or that he exhibited blood 
pressure readings which demonstrate hypertension manifest to 
a compensable degree.  Cf. Layno v. Brown, 6 Vet. App. 465, 
469 (1994).  Therefore, absent any medical evidence that 
hypertension manifested during service or within one year of 
service, service connection is not warranted on a presumptive 
basis pursuant to 38 C.F.R. § 3.309(a).  It also may not be 
established pursuant to 38 C.F.R. § 3.303(a) or (b).  

Service connection is therefore warranted only if there is 
competent evidence of a causal relationship between his 
present hypertension and service.  See Shedden v. Principi, 
381 F.3d 1163, 1166-67 (Fed. Cir. 2004); 38 C.F.R. 
§ 3.303(d).  The Board acknowledges that lay evidence may be 
sufficient to establish a causal relationship between a 
current disability and service.  Davidson v. Shinseki, 581 
F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007).  However, as discussed above, a 
disease such as hypertension is not easily observable by a 
lay person and requires medical expertise and training to 
evaluate and diagnosis.  Thus, the Veteran's lay assertions 
of a causal relationship to service and herbicide exposure 
will not be accepted as competent evidence.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

The Veteran's VA treatment records do not contain any 
information which suggests that his currently diagnosed 
hypertension had its origins in service, to include exposure 
to Agent Orange.  Similarly, none of the remaining evidence 
of record indicates that the etiology of his current 
hypertension relates to an event, injury, or disease during 
service.  In sum, there is a lack of in-service evidence of 
high blood pressure, an absence of any assertion of problems 
and/or complaints for many years post-service, and no 
competent evidence linking the Veteran's current hypertension 
to his military service, to include exposure to an herbicide 
agent.  Under these circumstances, the Board finds that the 
preponderance of the evidence is against this claim for 
service connection.  See Shedden, 381 F.3d at 1166-67.  See 
also Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub 
nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); 
Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

In reaching the above conclusion, the benefit of the doubt 
doctrine was considered.  However, as a preponderance of the 
evidence is against this claim this doctrine is not for 
application.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Entitlement to service connection for hypertension as due to 
herbicide (Agent Orange) exposure is denied.




REMAND

The Veteran has filed claims for service connection for 
bilateral hearing loss and tinnitus.  He has asserted 
throughout this appeal that he was exposed to significant 
levels of noise without hearing protection while serving in 
Vietnam from April 1971 to January 1972.  The Veteran 
indicated on his May 2007 claim for compensation that he has 
experienced decreased hearing and ringing in his ears since 
as early as September 1971.  

Initially, the Board observes that the Veteran has not 
presented any competent medical evidence that he has been 
diagnosed with bilateral hearing loss or tinnitus.  However, 
as a lay person, the Veteran himself is competent to observe 
ringing in his ears and/or decreased hearing since service.  
See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (the veteran 
as a lay person is competent to report information of which 
he has personal knowledge, i.e., information that he can 
gather through his senses); see also Charles v. Principi, 16 
Vet. App. 370, 374-75 (2002).  Although the Veteran's lay 
assertions are subject to a credibility determination, the 
Board observes that such evidence of continuity of 
symptomatology is supportive of his claims.  

With regards to the Veteran's claimed tinnitus, the Board 
finds the Veteran's lay contentions alone sufficient to 
warrant a VA examination.  See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  Unfortunately, service connection for a 
hearing loss disability requires specific auditory findings 
obtained through an audiometric examination.  Specifically, 
the law provides that impaired hearing will be considered to 
be a disability when the auditory threshold in any of the 
frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
Hensley v. Brown, 5 Vet App 155 (1993); 38 C.F.R. § 3.385 
(2009).  

In the present case, the Veteran has not presented any 
competent medical evidence that he has hearing which meets 
the definition of impaired hearing for VA compensation 
purposes.  Nevertheless, the Board concludes that a remand is 
necessary for VA examination.  In this regard, the Veteran's 
service treatment records reflect an increase in auditory 
thresholds between his July 1970 induction examination and 
subsequent examinations, including an August 1973 separation 
examination which shows auditory thresholds of 20 decibels in 
all frequencies tested.  See Hensley v. Brown, 5 Vet. App. 
160 (1993) (the threshold for normal hearing is between 0 and 
20 decibels and that higher thresholds show some degree of 
hearing loss).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
audiological examination for the purpose 
of ascertaining the existence and etiology 
of any current hearing loss and tinnitus.  
The claims file, including a copy of this 
REMAND, must be made available to the 
examiner for review, and the examination 
report should reflect that the claims 
folder was reviewed in connection with the 
examination.  The examiner should perform 
any medically indicated testing, including 
audiometry and speech recognition testing.  
After reviewing the record and examining 
the Veteran, the examiner should specify 
whether the Veteran has hearing loss 
and/or tinnitus in either ear, and provide 
an opinion as to whether any current 
hearing loss and/or tinnitus is more 
likely than not (i.e., probability greater 
than 50 percent), at least as likely as 
not (i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent), etiologically 
related to his military service to include 
any claimed in-service noise exposure.  A 
detailed rationale should be provided for 
all opinions and should reflect 
consideration of any lay assertions of 
continuity of symptomatology.  

2.  Thereafter, the agency of original 
jurisdiction (AOJ) should review the 
claims file to ensure that the foregoing 
requested development has been completed.  
In particular, the AOJ should review the 
examination/opinion report(s) to ensure 
that they are responsive to and in 
compliance with the directives of this 
remand and if not, the AOJ should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998). 

3.  After completion of the above, and any 
other development deemed necessary, review 
the expanded record and determine if the 
Veteran has submitted evidence sufficient 
to warrant entitlement to the benefits 
sought.  Unless the benefits sought on 
appeal are granted, the Veteran and his 
representative, if any, should be 
furnished an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


